Neuberger Berman Equity Funds 605 Third Avenue New York, NY10158-0180 July 12, 2013 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Request for Acceleration Neuberger Berman Equity Funds Post-Effective Amendment No. 169 1933 Act File No. 002-11357 1940 Act File No. 811-00582 Dear Sir or Madam: As discussed with Ms. Rossotto of the Securities and Exchange Commission with the Division of Investment Management on July 9, 2013, pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), the undersigned hereby requests that effectiveness under the 1933 Act of Post Effective Amendment No. 169 to its registration statement on Form N-1A be accelerated to July 16, 2013.Post Effective Amendment No. 169 is filed herewith pursuant to the 1933 Act and Rule 485(a) of Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended.The undersigned is aware of its obligations under the 1933 Act. Very truly yours, NEUBERGER BERMAN EQUITY FUNDS /s/Kevin Lyons By: Kevin Lyons Title: Assistant Secretary Neuberger Berman Management LLC 605 Third Avenue New York, NY10158-0180 July 12, 2013 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Request for Acceleration Neuberger Berman Equity Funds Post-Effective Amendment No. 169 1933 Act File No. 002-11357 1940 Act File No. 811-00582 Dear Sir or Madam: As principal underwriter for Neuberger Berman Equity Funds (the “Trust”), the undersigned hereby requests, pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), that effectiveness under the 1933 Act of Post-Effective Amendment No. 169 to its registration statement on Form N-1A be accelerated to July 16, 2013.Post Effective Amendment No. 169 is filed herewith pursuant to the 1933 Act and Rule 485(a) of Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended. The undersigned is aware of its obligations under the 1933 Act. Very truly yours, NEUBERGER BERMAN MANAGEMENT LLC /s/ Kevin Lyons By: Kevin Lyons Title: Assistant Vice President
